Case 2:20-cv-08607-ODW-JC Document 20 Filed 11/20/20 Page 1 of 12 Page ID #:47



  1   Mathew K. Higbee, Esq., SBN 241380
      Ryan E. Carreon, Esq. SBN 311668
  2   HIGBEE & ASSOCIATES
      1504 Brookhollow Dr., Suite 112
  3   Santa Ana, CA 92705
      (714) 617-8336
  4   (714) 597-6559 facsimile
      Email: mhigbee@higbeeassociates.com
  5   rcarreon@higbeeassociates.com
  6   Attorney for Defendants and Counterclaim Plaintiffs
      HOWARD SCHATZ and BEVERLY ORNSTEIN
  7
                         UNITED STATES DISTRICT COURT
  8                     CENTRAL DISTRICT OF CALIFORNIA
  9   AMERICAN SOCIETY OF                      Case 2:20-cv-08607-ODW-JC
      CINEMATOGRAPHERS, a California
 10   corporation,                             DEFENDANTS’ ANSWER,
                                               AFFIRMATIVE DEFENSES, AND
 11                          Plaintiff,        COUNTERCLAIM
 12   v.
 13   HOWARD SCHATZ and BEVERLY
      ORNSTEIN,
 14
 15                     Defendants.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                          1
                               ANSWER AND COUNTERCLAIM
Case 2:20-cv-08607-ODW-JC Document 20 Filed 11/20/20 Page 2 of 12 Page ID #:48



  1                                           ANSWER
  2          Defendants Howard Schatz and Beverly Ornstein (“Defendants”), by and
  3   through its undersigned counsel, and for its response to the claims brought against it
  4   by American Society of Cinematographers (“Plaintiff”) states as follows:
  5                              JURISDICTION AND VENUE
  6          1.     Defendants admit that this Court has subject matter jurisdiction under
  7   the statutes alleged1.
  8          2.     Denied.
  9          3.     Denied.
 10                                        THE PARTIES
 11          4.     Admitted.
 12          5.     Admitted.
 13                                FACTUAL BACKGROUND
 14                                            The ASC
 15          6.     Defendants are without knowledge or information sufficient to admit
 16   or deny the allegations of this paragraphs and on that basis denies them.
 17                                    The Pilobolus Review
 18          7.     Defendants are without knowledge or information sufficient to admit
 19   or deny the allegations of this paragraphs and on that basis denies them.
 20          8.     Defendants admit that that the article referred to in the Complaint as
 21   the “Pilobolus Review” and attached as Exhibit A was posted on the ASC’s Internet
 22   website by a member of the ASC. Defendants state that the document speaks for
 23   itself. To the extent a further response is required, Defendants deny the remaining
 24   allegations in this paragraph.
 25   ///
 26
      1
 27     Each paragraph of this Answer corresponds to the same numbered paragraph in Plaintiff’s
      Complaint. The headings in this Answer also mirror the headings used in Plaintiff’s Complaint
 28   and are reproduced for convenience, but do not constitute and admission of any kind by
      Defendants.
                                              2
                                   ANSWER AND COUNTERCLAIM
Case 2:20-cv-08607-ODW-JC Document 20 Filed 11/20/20 Page 3 of 12 Page ID #:49



  1                      Defendants’ Copyright Infringement Claim
  2         9.     Defendants admit that Higbee & Associates is a California law firm
  3   and deny the remaining allegations in this paragraph.
  4         10.    Defendants admit that Higbee & Associates sent a letter to Plaintiff
  5   dated August 3, 2020. Defendants state that the document speaks for itself. To the
  6   extent a further response is required, Defendants deny the remaining allegations in
  7   this paragraph.
  8         11.    Defendants admit than an email dated August 20, 2020 was sent by
  9   Higbee & Associates to Plaintiff. Defendants state that the document speaks for
 10   itself. To the extent a further response is required, Defendants deny the remaining
 11   allegations in this paragraph.
 12                                     The Parties’ Dispute
 13         12.    Defendants admit that correspondence from the ASC dated August 25,
 14   2020 was sent to Higbee & Associates. Defendants state that the document speaks
 15   for itself. To the extent a further response is required, Defendants deny the
 16   remaining allegations in this paragraph.
 17         13.    Defendants admit that Higbee & Associates sent correspondence dated
 18   August 28, 2020. Defendants state that the document speaks for itself. To the extent
 19   a further response is required, Defendants deny the remaining allegations in this
 20   paragraph.
 21         14.    Denied.
 22                             FIRST CLAIM FOR RELIEF
 23                                    (For Declaratory Relief)
 24                                     (Against Defendants)
 25         15.    Defendants refer to and re-alleges each and every allegation contained
 26   in paragraphs 1 through 14, inclusive, above, as if set forth herein.
 27         16.    Denied
 28         17.    Denied

                                            3
                                 ANSWER AND COUNTERCLAIM
Case 2:20-cv-08607-ODW-JC Document 20 Filed 11/20/20 Page 4 of 12 Page ID #:50



  1                                         PRAYER
  2         Defendants deny that Plaintiff is entitled to and should be awarded any relief
  3   whatsoever.
  4                               AFFIRMATIVE DEFENSES
  5                           FIRSTAFFIRMATIVE DEFENSE
  6         1.      Plaintiff’s claim for declaratory relief fails because there is no actual
  7   case or controversy between the parties.
  8                          SECOND AFFIRMATIVE DEFENSE
  9         2.      Plaintiff’s claim of fair use fails because Plaintiff’s actions as alleged
 10   in the Complaint constitute copyright infringement.
 11                                  RELIEF REQUESTED
 12         Wherefore, Defendants pray for judgment as follows:
 13         1.      For an order stating that Plaintiff is entitled to nothing from
 14   Defendants;
 15         2.      For an order dismissing Plaintiff’s complaint with prejudice;
 16         3.      For an order pursuant to 17 U.S.C. § 502(a) enjoining Plaintiff from
 17   any infringing use of any of Defendants’ copyrighted works;
 18         4.      For costs of suit herein, including attorneys’ fees, where available; and
 19         5.      For such further relief as the Court may deem just and proper.
 20
 21   DATED: November 20, 2020                       Respectfully submitted,
 22                                                  /s/ Mathew K. Higbee
                                                     Mathew K. Higbee, Esq.,
 23                                                  Cal. Bar No. 241380
                                                     HIGBEE & ASSOCIATES
 24                                                  1504 Brookhollow Dr., Suite 112
                                                     Santa Ana, CA 92705
 25                                                  (714) 617-8336
                                                     (714) 597-6559 facsimile
 26                                                  mhigbee@higbeeassociates.com
 27
 28
                                             4
                                  ANSWER AND COUNTERCLAIM
Case 2:20-cv-08607-ODW-JC Document 20 Filed 11/20/20 Page 5 of 12 Page ID #:51



  1                                    COUNTERCLAIM
  2         Counterclaim Plaintiffs Howard Schatz (“Schatz”) and Beverly Ornstein
  3   (“Ornstein”) (collectively “Counterclaim Plaintiffs”) by and through its
  4   undersigned counsel, hereby bring the following Counterclaim for copyright
  5   infringement     against    Counterclaim      Defendant      American       Society    of
  6   Cinematographers (“ASC” or “Counterclaim Defendant”) and DOES 1 through 10,
  7   inclusive as follows:
  8                              JURISDICTION AND VENUE
  9         1.      This is a civil action seeking damages and injunction relief for
 10   copyright infringement under the Copyright Act of the United States, 17 U.S.C. §
 11   101 et seq.
 12         2.      This Court has subject matter jurisdiction over Counterclaim
 13   Plaintiffs’ claim for copyright infringement pursuant to 28 U.S.C. § 1331 and 28
 14   U.S.C. § 1338(a).
 15         3.      This Court has personal jurisdiction over Counterclaim Defendant
 16   because Counterclaim Defendant conducts business and resides within this judicial
 17   district, Counterclaim Defendant’s acts of infringement complained of herein
 18   occurred in this judicial district, and Counterclaim Defendant caused injury to
 19   Counterclaim Plaintiffs within this judicial district.
 20         4.      Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
 21   1400(a) in that this is the judicial district in which a substantial part of the acts and
 22   omissions giving rise to the claims occurred. Alternatively, venue is also proper
 23   pursuant to 28 U.S.C. § 1400(b) because Counterclaim Defendant resides and has a
 24   regular and established place of business in this judicial district.
 25                                         PARTIES
 26         5.      Counterclaim Plaintiffs Howard Schatz and Beverly Ornstein are
 27   individuals residing in New York.
 28         6.      Counterclaim Defendant American Society of Cinematographers is a

                                             5
                                  ANSWER AND COUNTERCLAIM
Case 2:20-cv-08607-ODW-JC Document 20 Filed 11/20/20 Page 6 of 12 Page ID #:52



  1   California corporation based in Los Angeles, California.
  2        7.     Counterclaim Plaintiffs are unaware of the true names and capacities
  3 of the Defendants sued herein as DOES 1 through 10, inclusive, and for that reason,
  4 sues such Defendants under such fictitious names. Plaintiff is informed and believes
  5 and on that basis alleges that such fictitiously named Defendants are responsible in
  6 some manner for the occurrences herein alleged, and that Plaintiff’s damages as
  7 herein alleged were proximately caused by the conduct of said Defendants. Plaintiff
  8 will seek to amend the complaint when the names and capacities of such fictitiously
  9 named Defendants are ascertained.
 10                             FACTUAL ALLEGATIONS
 11                    Howard Schatz Is An Acclaimed Photographer
 12         8.    Howard     Schatz      is    an    internationally   renowned   professional
 13   photographer. His photography work provides a detailed study in the structure and
 14   the physique of the human form, illustrating the body’s shape, power, beauty, and
 15   motion.
 16         9.    Schatz’ photography has been published in leading magazines,
 17   including Sports Illustrated, Time, GQ Italia, and Vogue. He has also done
 18   photography work for major corporations such as Escada, Virgin Records, Nike,
 19   Adidas, Sony, MGM, and Mercedes Benz.
 20         10.   Schatz’ work has also received critical acclaim. For example, in 2020
 21   Schatz’ “SHAPE OF THE NFL” series won first prize at the International
 22   Photography Awards. See https://bit.ly/38Utavy.
 23         11.   Schatz    and    his        wife   Beverly    Ornstein   currently   operate
 24   Schatz/Ornstein Studio.
 25         12.   In 1996, Schatz photographed the internationally renowned dance
 26   company Pilobolus, which bills itself as “test[ing] the limits of human physicality,
 27   exploring the power of connected bodies.”
 28         13.   As part of the shoot, Schatz and Ornstein created a photograph of four

                                             6
                                  ANSWER AND COUNTERCLAIM
Case 2:20-cv-08607-ODW-JC Document 20 Filed 11/20/20 Page 7 of 12 Page ID #:53



  1   dancers intertwined (“Pilobolus Photograph”).
  2         14.    A true and correct copy of the Pilobolus Photograph is attached hereto
  3   as Exhibit A.
  4         15.    Schatz and Ornstein first published the Pilobolus Photograph in their
  5   1997 photography book “PASSION & LINE.”
  6         16.    In 2001, Schatz and Ornstein registered the photographs in
  7   “PASSION & LINE, including the Pilobolus Photograph, with the United States
  8   Copyright Office certificate VA 1-114-679.
  9         17.    In addition to appearing in PASSION & LINE, Schatz and Ornstein
 10   have licensed the Pilobolus Photograph for other uses, including for editorial use.
 11     The ASC Operates The Subscription Publication American Cinematographer
 12         18.    The American Society of Cinematographers (“ASC”) is an
 13   organization whose purpose is to advance the interests of its members, who are
 14   professional film cinematographers and special effects supervisors.
 15         19.    The ASC publishes the magazine American Cinematographer, which
 16   is available on a paid subscription basis.
 17         20.    American Cinematographer is available both in print and online at the
 18   website www.ascmag.com, which is owned and operated by the ASC.
 19         21.    The ASC also sells various merchandise through www.ascmag.com,
 20   including clothing, books, photo prints, and professional equipment.
 21         22.    One of the ASC’s most prominent members is John Bailey. Baily has
 22   work on numerous critically acclaimed films such as American Gigolo, The
 23   Accidental Tourist, and Groundhog Day.
 24         23.    Baily received the ASC Lifetime Achievement Award in 2015, and
 25   from 2017 to 2019 Baily served as president of the Academy of Motion Picture
 26   Arts and Sciences.
 27         24.    Since 2009, Baily has contributed to www.ascmag.com with the
 28   permission of the ASC to the ongoing blog titled “John’s Bailiwick.”

                                            7
                                 ANSWER AND COUNTERCLAIM
Case 2:20-cv-08607-ODW-JC Document 20 Filed 11/20/20 Page 8 of 12 Page ID #:54



  1                     The ASC Infringes The Pilobolus Photograph
  2         25.    On or about May 2020, Schatz and Ornstein discovered that the
  3   Pilobolus Photograph was being used on www.ascmag.com in an article on the
  4   “John’s Bailiwick” blog titled “Pilobolus: From Jock Goof-Offs to the Oscars, and
  5   Beyond” (“ASC Article”).
  6         26.    The ASC Article was authored by Baily.
  7         27.    Counterclaim Plaintiffs are informed and believe that the individual
  8   identified as DOE 1 downloaded a copy of the Pilobolus Photograph from the
  9   Internet without permission or purchasing a license from Schatz and Ornstein and
 10   caused it to be uploaded with the ASC Article on www.ascmag.com.
 11         28.    A true and correct copy of the ASC Article is attached hereto as
 12   Exhibit B.
 13         29.    Prior to discovering the use of the Pilobolus Photograph in the ASC
 14   Article, neither Schatz nor Ornstein had ever heard of or visited the website
 15   www.ascmag.com.
 16         30.    The ASC article included Baily’s review of Pilobolus, including its
 17   formation, history, and unique approach to dance, and critical reviews and
 18   commentary about Pilobolus.
 19         31.    The review included the fact that Pilobolus’ performances include
 20   multiple intertwined dancers “combining bodies” and, to explain that visually, the
 21   review included two photographs, one of which included the Pilobolus
 22   Photograph, in pose as a means to illustrate this “combining” technique.
 23         32.    The ASC Article reproduced the Pilobolus Photograph in its entirety.
 24         33.    Although the ASC Article generally discussed Pilobolus’ “combining
 25   bodies” technique, the ASC article does not directly discuss, comment on, or
 26   criticize the Pilobolus Photograph itself.
 27         34.    The bottom of the ASC Article contained an advertisement for both
 28   the print and digital version of American Cinematographer encouraging readers of

                                            8
                                 ANSWER AND COUNTERCLAIM
Case 2:20-cv-08607-ODW-JC Document 20 Filed 11/20/20 Page 9 of 12 Page ID #:55



  1   the ASC Article to “Subscribe Today.”
  2          35.    On or about August 3, 2020, Higbee & Associates, counsel for Schatz
  3   and Ornstein, send correspondence to the ASC concerning the unauthorized use of
  4   the Pilobolus Photograph on www.ascmag.com.
  5          36.    After brief email correspondence on or about August 25, 2020,
  6   attorney Greg S. Bernstein sent a letter to Higbee & Associates on behalf of the
  7   ASC stating, in part, that ASC believed the use of the Pilobolus Photograph to be a
  8   non-infringing fair use.
  9          37.    Attached hereto as Exhibit C is a true and correct copy of the letter
 10   sent from Bernstein to Higbee & Associates.
 11          38.    On or about August 28, 2020, Attorney Ted Sell from Higbee &
 12   Associates responded to Attorney Bernstein citing case law2 explaining that the use
 13   of a photograph for the sole purpose of illustrating an editorial article is not a fair
 14   use.
 15          39.    Attached hereto as Exhibit D is a true and correct copy of the email
 16   from Attorney Sell to Attorney Bernstein.
 17          40.    After a brief email exchange where in Attorney Bernstein indicated
 18   that the ASC would likely be retaining new counsel, on September 21, 2020, the
 19   ASC filed the instant lawsuit seeking a declaratory judgment of non-infringement.
 20          41.    As of the date of this Counterclaim, a copy of the Pilobolus
 21   Photograph still resides on the server of the ASC Internet website and is publicly
 22   accessible.
 23          42.    Attached hereto as Exhibit E is a true and correct timestamped
 24   screenshot of the Pilobolus Photograph on the server of the ASC’s Internet
 25   website. See also https://bit.ly/36LGkby.
 26   ///
 27
      2
 28     The case to which Attorney Sell cited is BWP Media USA, Inc. v. Gossip Cop Media,
      Inc. 196 F.Supp. 3d 395, 407 (S.D.N.Y. 2016).
                                            9
                                 ANSWER AND COUNTERCLAIM
Case 2:20-cv-08607-ODW-JC Document 20 Filed 11/20/20 Page 10 of 12 Page ID #:56


                                FIRST CAUSE OF ACTION
   1                           COPYRIGHT INFRINGEMENT
                                   17 U.S.C. § 101 et seq.
   2
             43.    Counterclaim Plaintiffs incorporates by reference all of the above
   3
       paragraphs of this Counterclaim as though fully stated herein.
   4
             44.    Counterclaim Plaintiffs did not consent to, authorize, permit, or allow
   5
       in any manner the said use of Counterclaim Plaintiffs’ unique and original
   6
       Pilobolus Photograph.
   7
             45.    Counterclaim Plaintiffs are informed and believe and thereon allege
   8
       that the Counterclaim Defendant willfully infringed upon Counterclaim Plaintiff’s
   9
       copyrighted Pilobolus Photograph in violation of Title 17 of the U.S. Code, in that
  10
       it used, published, communicated, posted, publicized, and otherwise held out to the
  11
       public for commercial benefit, the original and unique Pilobolus Photograph of the
  12
       Counterclaim Plaintiffs without Counterclaim Plaintiffs’ consent or authority.
  13
             46.    As a result of Counterclaim Defendant’s violations of Title 17 of the
  14
       U.S. Code, Plaintiff is entitled to any actual damages pursuant to 17 U.S.C.
  15
       §504(b), or statutory damages in an amount up to $150,000.00 pursuant to 17
  16
       U.S.C. § 504(c).
  17
             47.    As a result of the Counterclaim Defendant’s violations of Title 17 of
  18
       the U.S. Code, the court in its discretion may allow the recovery of full costs as
  19
       well as reasonable attorney’s fees and costs pursuant to 17 U.S.C § 505.
  20
             48.    Counterclaim Plaintiffs are also entitled to injunctive relief to prevent
  21
       or restrain infringement of their copyrights pursuant to 17 U.S.C. § 502.
  22
                                    PRAYER FOR RELIEF
  23
       WHEREFORE, Counterclaim Plaintiffs pray for judgment against Counterclaim
  24
       Defendant as follows:
  25
          1. For an award of actual damages and disgorgement of all of Counterclaim
  26
             Defendant’s profits attributable to the infringement as provided by 17
  27
             U.S.C. § 504 in an amount to be proven or, in the alternative, at
  28
             Counterclaim Plaintiffs’ election, an award for statutory damages against
                                             10
                                  ANSWER AND COUNTERCLAIM
Case 2:20-cv-08607-ODW-JC Document 20 Filed 11/20/20 Page 11 of 12 Page ID #:57



   1         Defendants in an amount up to $150,000 for each infringement pursuant to
   2         17 U.S.C. § 504(c), whichever is larger;
   3      2. For an injunction preventing Defendants from further infringement of all
   4         copyrighted works of the Plaintiff pursuant to 17 U.S.C. § 502;
   5      3. For costs of litigation and reasonable attorney’s fees against Defendants
   6         pursuant to 17 U.S.C. § 505;
   7      4. For prejudgment interest as permitted by law; and
   8      5. For any other relief the Court deems just and proper.
   9
  10   DATED: November 20, 2020                    Respectfully submitted,
  11                                               /s/ Mathew K. Higbee
                                                   Mathew K. Higbee, Esq.,
  12                                               Cal. Bar No. 241380
                                                   HIGBEE & ASSOCIATES
  13                                               1504 Brookhollow Dr., Suite 112
                                                   Santa Ana, CA 92705
  14                                               (714) 617-8336
                                                   (714) 597-6559 facsimile
  15                                               mhigbee@higbeeassociates.com
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            11
                                 ANSWER AND COUNTERCLAIM
Case 2:20-cv-08607-ODW-JC Document 20 Filed 11/20/20 Page 12 of 12 Page ID #:58


                                     PROOF OF SERVICE
   1
       I, the undersigned, say:
   2
   3
             I am a citizen of the United States and I am a member of the Bar of this
   4
       Court. I am over the age of 18 and not a party to the within action My business
   5
       address is 1504 Brookhollow Dr., Ste 112, Santa Ana, California, 92705.
   6
   7         On November 20, 2020 I caused to be served the foregoing documents:
   8
       ANSWER AND COUNTERCLAIM
   9
  10   X     I hereby certify that I electronically filed the foregoing with the Clerk of the
  11   Court for the United States District Court, Central District of California using the
  12   CM/ECF system which will send notice of such filing to the following registered
  13   CM/ECF users:
  14
  15         Peter J Anderson peteranderson@dwt.com

  16
  17         I certify under penalty of perjury under the laws of the United States that the

  18   foregoing is true and correct. Executed on November 20, 2020 at Santa Ana,

  19   California.

  20
                                                    /s/ Mathew K. Higbee
  21                                                   Mathew K. Higbee

  22
  23
  24
  25
  26
  27
  28
                                             12
                                  ANSWER AND COUNTERCLAIM
